ef!0pinion by
Oliver, C. J.
It was stipulated that the items marked “A” consist Cjf(ggures and articles, composed wholly or in chief value of papier máché, the same ig ail 'material respects as those the subject of Abstract 56975, and that the items rjípjked “B” consist of articles, composed wholly or in chief value of wood, the same in all material respects (except the component material of chief value) as the merchandise involved in said Abstract 56975. On the agreed facts and following the cited case, the items marked “A” were held dutiable at 25 percent under paragraph 1403 as manufactures of papier máché, not specially provided for, and the itemé marked “B” at 33% percent under paragraph 412, as manufactures, composed wholly or in chief value of wood, not specially provided for.